Citation Nr: 9934974	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-11 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD), for 
the period December 22, 1993, to November 6, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to January 
1972.  Copies of his DD Form 214 indicate that he was awarded 
the Combat Infantryman's Badge (CIB), although that form does 
not indicate that he had an infantry military occupational 
specialty.  Since his service personnel records were not 
obtained by the RO prior to service connection being granted 
for PTSD, the basis for any award of the CIB is not apparent.  
See Army Regulation 672-5-1 regarding military awards.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.  In July 1994, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective December 22, 1993.  During the pendency 
of this appeal the granted a rating of 50 percent, effective 
November 7, 1996.  As the veteran disagreed with the assigned 
30 percent evaluation, and as he has not withdrawn his appeal 
with respect to that issue, the matter of entitlement to an 
evaluation in excess of 30 percent for the period December 
22, 1993 to November 6, 1996, remains before the Board.  
Moreover, although the increase to 50 percent represented a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The issues shown on the first page of this decision have been 
stated accordingly.

In a rating decision dated in September 1999, the RO denied 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  The veteran has not appealed that denial; thus, 
that matter is not before the Board at this time.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).


FINDINGS OF FACT

1.  The entire competent and probative evidence of record 
shows that PTSD resulted in no more than definite (moderately 
large) social and industrial impairment prior to June 20, 
1996, as contemplated by the rating criteria in effect prior 
to November 7,1996.  

2.  The entire competent and probative evidence of record 
shows that since June 20, 1996, PTSD has been manifested by 
considerable (but no greater) social and industrial 
impairment under the rating criteria in effect prior to 
November 7,1996; and/or by no more than occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as circumstantial speech, impaired 
judgment and abstract thinking, motivation and mood 
disturbances, and difficulty in establishing or maintaining 
effective work and social relationships under the rating 
criteria effective November 7, 1996, where applicable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to June 20, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for a 50 percent rating for PTSD, for the 
period June 20, 1996, to November 6, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); Rhodan v. 
West, 12 Vet. App. 55 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Of record is a copy of a resume reflecting veteran's 
employment history from April 1979 to January 1993; stated 
reasons for leaving each period of employment are provided 
and primarily are based on the completion of contractual 
employment and/or career choice.  The veteran did not report 
disability as a reason for leaving any period of employment, 
with the exception of termination of employment from 
February to June 1992 due to a back injury.  

The RO first received statements in which the veteran claimed 
VA benefits based on PTSD in late 1993 and early 1994.  

A record of VA psychiatric treatment dated in January 1994 
includes note that the veteran was unemployed and living with 
his spouse and children.  The examining physician noted that 
the veteran suffered from insomnia.  He admitted to positive 
suicidal ideation with thoughts of shooting himself; he did 
not have a gun at that time and denied actual intent.  He 
also complained of occasional nightmares and reported 
thinking about Vietnam a lot.  He was well-dressed and looked 
depressed.  There was evidence of psychomotor retardation.  
He was cognitively intact.  The diagnoses were alcohol 
dependence and abuse and organic affective disorder, as well 
as to rule out PTSD.  The veteran was referred for admission.  




The veteran was hospitalized by the VA from January 23, 1994 
to February 16, 1994.  His chief complaint was that he felt 
unstable, depressed and sad, with suicidal thoughts, and that 
he wanted to stop using alcohol and cocaine.  It was noted 
that he had no prior psychiatric history; that he had 
sustained a back injury at work in 1992 for which he had 
sought workers' compensation; that he had been unemployed 
since then; and that his use of alcohol had been increasing.  
It was noted that the veteran had lived and worked in several 
States and had lost most of his jobs due to being fired for 
alcohol abuse and interpersonal problems with colleagues.  
The veteran reportedly had been charged with driving under 
the influences several times, had had no substance abuse 
treatment, and would currently drink alcohol and use cocaine 
whenever they were available.  The examiner noted the 
veteran's diagnosis of hepatitis C in 1993, with intravenous 
drug abuse noted as the probable source of infection.  The 
veteran stated that having hepatitis compounded his prior 
problems, making him more depressed.  He complained of severe 
depression, poor sleep, insomnia, fatigue, mood variation, 
decreased libido, decreased energy, social withdrawal, 
suicidal ideation, decreased appetite, and anhedonia.  He 
denied hallucinations, delusions, ideas of reference and 
obsessions.  He agreed not to harm himself during 
hospitalization, and to inform the nursing staff of continued 
suicidal or homicidal ideation.  Mental status examination 
revealed the veteran to be agitated and belligerent, although 
generally cooperative.  He had poor eye contact.  He was 
alert and fully oriented.  His speech and thought processes 
were generally normal, without tangentiality, pressure, 
looseness of associations, flight of ideas, or 
circumstantiality.  His thought content was positive for 
suicidal ideation and depressed mood, without homicidal 
ideation, paranoid ideation, or hallucinations.  

During hospitalization the veteran received treatment for 
multiple physical problems, to include back pain.  During the 
course of hospitalization the veteran complained of 
withdrawal symptoms.  His mood initially improved and then 
worsened.  He remained agitated and angry through most of his 
hospital stay.  Near discharge the veteran's neurovegetative 
symptoms had improved to within normal limits and his mood 
had improved.  He remained somewhat agitated and angry but 
denied suicidal, homicidal or paranoid ideation.  His 
adjustment disorder with depressed mood was stated to have 
resolved.  His depressed mood was determined to be secondary 
to chronic pain, polysubstance abuse and withdrawal and 
psychosocial stressors.  

Upon completion of hospitalization, the discharge (Axis I) 
diagnoses were: Adjustment disorder with mixed mood; 
substance abuse induced mood disorder; alcohol withdrawal; 
cocaine withdrawal; PTSD; and polysubstance abuse.  The Axis 
V (Global Assessment of Functioning) score was 60 (80 for 
previous year).  

In March 1994, the veteran presented for a VA psychiatric 
examination.  He complained of obsessive thoughts about 
combat experiences, nightmares, flashbacks, avoidance 
behavior, difficulty getting along with others, restricted 
range of affect, sleep disturbances, irritability, 
hypervigilance and exaggerated startle responses.  The 
veteran reported that not a day went by that he did not think 
about Vietnam.  He indicated that he sometimes had 
nightmares, but not as often as during the first two years 
after he returned from service.  He complained of feeling 
depressed "all the time," and reported difficulty sleeping 
and having no interest in activities.  He also complained of 
having frequent homicidal thoughts, with a history of 
violence towards others.  He indicated that his three 
children felt "mentally and physically abused by him."  He 
also reported being alienated from his wife and stated that 
his eldest daughter had filed child abuse charges against 
him.  

The March 1994 VA examiner noted that the veteran was 
appropriately dressed and groomed, as well as alert, 
oriented, cooperative and talkative.  The veteran's mood was 
stated to be anxious and depressed.  The examiner noted overt 
signs of anxiety such as tense postures, over-talkativeness, 
and difficulty sticking to the point and circumstantiality 
when answering questions.  The examiner noted indicators of 
depression such as tearfulness several times during the 
examination, and some verbal expressions of hopelessness.  
The veteran's affect was restricted.  The examiner indicated 
that the veteran was free of psychotic processes.  His 
insight was partial and his immediate memory was mildly 
impaired, while recent and remote memory was intact.  
Concentration was stated to be adequate and judgment was 
intact.  The diagnoses were PTSD, polysubstance dependence in 
reported remission, and a personality disorder.  The examiner 
summarized that the veteran "seemed to have significant 
post-traumatic problems related to his Vietnam experiences."  

Of record is a March 1994 report of in-depth mental status 
evaluation performed by B. P, Psy. D., a licensed clinical 
psychologist.  The veteran reported having last worked in 
June 1992, following a back injury.  He was noted to be 
appropriately dressed and groomed.  His level of intellectual 
functioning appeared to fall within average/normal 
expectations.  He was fully oriented, there was no evidence 
of short, intermediate, or long-term memory deficits, and 
there was no evidence of thought content and/or 
organizational difficulties per se.  The veteran's affect was 
at times intense and at times restricted and he seemed to be 
in a great deal of pain and discomfort.  There was no 
evidence of apprehension, anxiety or panic attacks and the 
veteran did not manifest any obsessive-compulsive behaviors.  
The examiner noted that the veteran's motivation was 
excellent and his concentration adequate, although he was 
frequently depressed.  The veteran denied having any hobbies.  
Dr. P. indicated that the veteran appeared to be very 
decompensated from an emotional point of view and that he 
would have "extreme difficulty interacting successfully with 
anyone else or doing his job as perhaps would be expected in 
an employment setting."  The diagnoses were PTSD; 
polysubstance dependence; major depression, single episode; 
and somatoform pain disorder.  The stated GAF score was 40-
to-60.  

A VA mental hygiene clinic evaluation record, dated in April 
1994, notes that the veteran reported becoming easily 
frustrated and agitated, and getting angry at himself for not 
doing anything because of his back pain.  He complained of 
poor sleep, a good appetite, and feelings of worthlessness 
and hopelessness.  He denied suicidal ideation or plan.  His 
speech was tangential at times during the evaluation.  His 
mood was euthymic.  He was fully oriented and cognitively 
intact.  In May 1994, the veteran reported being anxious and 
sad.  He had had a liver biopsy a day earlier.  He denied any 
suicidal or homicidal ideation. 

In a rating decision dated in July 1994, the RO established 
service connection and assigned a 30 percent disability 
rating for PTSD, effective December 22, 1993.  The veteran 
appealed the percentage evaluation assigned.

The veteran was hospitalized by VA from July 7, 1994 to July 
11, 1994.  He presented with complaints of having poor 
impulse control with members of his family.  He denied any 
homicidal or suicidal ideation, but reported that he was 
afraid of hurting himself or others.  He also denied any 
hallucinations or delusions.  The veteran was alert and fully 
oriented; his mood was mildly depressed and he was noted to 
be easily irritable, but with appropriate affect.  His speech 
was coherent and concentration was good.  His memory was 
intact.  His judgment was poor.  Upon discharge he was stated 
to be stable.  The diagnoses were major derepression; PTSD; 
polysubstance dependence; and various physical disorders.  

The claims file contains an application for Social Security 
Administration (SSA) disability benefits, apparently prepared 
in about 1994, in which the veteran reported that his 
disabling conditions were a back disability and hepatitis C 
with liver damage.  The report of a June 1994 medical 
evaluation performed in connection with the veteran's claim 
for SSA benefits by R.B., Jr., M.D., a specialist in 
psychiatry, neurology and internal medicine, notes that he 
reviewed extensive medical records pertaining to the 
veteran's psychological and orthopedic status, and further 
notes the veteran's many diagnosed disabilities, to include 
PTSD, depression, a personality disorder, and past alcohol, 
cocaine, heroine and polydrug abuse.  The examiner noted an 
in-depth family, service, employment and medical history 
pertaining to the veteran, to include his incurrence of a 
back injury at work, that the veteran had hepatitis, and that 
two orthopedic physicians had expressed the opinion that the 
veteran was totally disabled and unable to work.  Pertinent 
to PTSD, Dr. R.B. noted that the veteran suffered from 
recurrent and intrusive recollections of traumatic 
experiences, resulting in a marked restriction of activities 
of daily living and marked difficulty in maintaining social 
functioning.  Dr. R.B. noted that the veteran had struck his 
17-year-old daughter in the face in May 1994, and was under 
investigation by child protective services.  The veteran also 
reported that he had been fired from three out of four of his 
past jobs.  

A VA medical record dated in December 1994 includes note that 
the veteran had attended weekly PTSD sessions since February 
1994 and that he had been sober for 11 months.  He was alert 
and fully oriented to examination.  The examiner noted that 
the veteran was anxious and in a sad mood, but neither 
suicidal nor homicidal.  He was not accepted into a PTSD 
program at that time.  The diagnosis was a history of PTSD.  

A VA mental hygiene clinic note dated in November 1995 
reflects that the veteran had decreased nightmares and 
flashbacks since starting a medication.  The veteran still 
reported difficulty sleeping at night, but stated that some 
of that seemed related to a cold and chronic pain.  In 
January 1996, he denied suicidal ideation or homicidal 
ideation or plan.  A March 1996 VA treatment note indicates 
that the veteran was "doing much better."  He did not have 
many flashbacks/nightmares and he did not express 
suicidal/homicidal ideation or plan.  On June 20, 1996, he 
was seen at the mental health clinic and noted to be 
disgruntled with the system and to be homicidal and suicidal.  
Reportedly, he had been "extremely enraged" for the past 
week and had "strangled wife yesterday."  His wife 
reportedly felt that methadone was the problem.  

A dermatology note dated in June 1996 notes what appeared to 
be multiple "self-induced excoriations leaving scarring & 
becoming secondarily infected."  In August 1996, the 
veteran's PTSD and depressive symptoms were "at baseline."  
The veteran complained of problems with rage control.  He 
denied active suicidal or homicidal thoughts.  He was 
irritable.  His thought processes were normal, without 
evidence of psychotic features.  In December 1996, the 
veteran expressed concerns relevant to whether he could get a 
liver transplant and with respect to his relationship with 
his daughter.  He denied much depression and active suicidal 
thoughts.  

In March 1997, the veteran testified at a Board hearing.  He 
complained of symptoms to include nightmares and flashbacks.  
He stated that he did not have flashbacks that often and the 
last one was probably within a month.  Transcript at 13.  He 
stated that he was living with his wife, but that they did 
not get along very well.  He reported a recent incarceration 
for assault and battery on his 17-year-old daughter.  
Transcript at 20-21.  He reported that he had been with his 
wife since before Vietnam and that she had stuck by him. 
Transcript at 23-24.  

An April 1997 VA treatment record notes that the veteran had 
paranoia, anxiety and fear, as well as flashbacks and 
nightmares and depression.  The veteran reported excessive 
guilt and remorse, and stated that he got angry at minor 
things and perceived the world as a dangerous place where no 
one could be trusted.  The physician noted some wounds in the 
genital area, stated to possibly be self-inflicted; which the 
veteran denied.  He denied suicidal and homicidal thoughts.  

In June 1997, the Board remanded the claim to ensure that all 
relevant medical evidence and SSA reports were incorporated 
into the record prior to adjudication.  Such were obtained 
and, as relevant, are reported in chronological order above. 

In February 1998, the veteran presented for a VA examination.  
His chief complaint was that he had hepatitis C and could 
hardly function anymore.  He stated that he was unemployed, 
having last worked in 1992, and stated that he had tried to 
work in or around 1993, but could not do so due to physical 
problems.  He reported that he was married and living with 
his 20-year old son.  He complained of having nightmares 
"all the time."  He indicated that he had no life to speak 
of, that it seemed he was fired from every job, and that 
people "just didn't like me every workplace I went," 
suggesting that such may have been due to the fact that he 
did not grow up and attend high school with his coworkers.  
He reported both situational and chronic anxiety, without 
indication of panic attacks or obsessive rituals.  He 
reported intrusive, distressing thoughts and recollections of 
his war experiences every day.  He reported avoidance of 
helicopters, Vietnamese-looking people, and the sound of 
gunshots, and indicated that he had exaggerated startle 
response to unexpected loud noises.  He reported that he felt 
depressed most of the time and had crying spells.  He also 
reported suicidal ideation, without current intention or 
plan, and complained of feeling hopeless, lacking energy, and 
having few interests.  He complained of poor sleep, a reduced 
appetite, being irritable, and having homicidal ideation.  He 
denied any violent behavior, hallucinations and delusions, 
and did not report any flashbacks.  The examiner noted that 
the veteran presented himself as very socially avoidant and 
withdrawn, although he had belonged to a motorcycle club for 
many years and attended monthly meetings.  He was not in any 
individual or group counseling at that time.

On examination in February 1998, the veteran was noted to be 
adequately dressed, with adequate grooming and hygiene.  He 
was alert and fully oriented.  His behavior was appropriate, 
and his mood was anxious, depressed and irritable.  The 
examiner noted that the veteran appeared tense and restless, 
showing memory and concentration difficulties, and that he 
was tearful at one point.  His speech tended to be 
circumstantial, and his affect was restricted.  There was no 
indication of psychotic abnormalities.  His recent memory was 
mildly impaired, and immediate memory moderately impaired.  
Concentration was also stated to be moderately impaired.  The 
diagnoses were PTSD, major depressive disorder, polysubstance 
dependence in partial remission and a personality disorder.  
The examiner specified that symptoms of PTSD included 
intrusive thoughts and recollections of traumatic war 
experiences, nightmares, avoidance, estrangement, startle 
responses and irritability.  Depressive symptoms were listed 
as depressed mood, crying spells, suicidal ideation, feelings 
of hopelessness, fatigue, and concentration difficulties.  
Sleep difficulties and reduced interest were noted to be 
applicable both to PTSD and a depressive disorder.  The 
examiner also noted the veteran's personality disorder had 
"significantly impaired his occupational and social 
functioning" and that he had serious medical problems.  The 
VA examiner summarized the veteran's degree of impairment 
from PTSD as "definite" and resulting in "occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as circumstantial speech, impaired 
judgment and abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing or maintaining 
effective work and social relationships."  The stated GAF 
was 42, for serious impairment in social and occupational 
functioning.

In a rating decision dated in May 1999, the RO assigned a 50 
percent evaluation for PTSD, effective November 7, 1996. 

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, such as in this 
case, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

On November 7, 1996, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-1999).  The 
purpose of this change was to update the portion of the 
rating schedule addressing mental disorders, ensure that it 
used current medical terminology and unambiguous criteria, 
and reflected medical advances.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

Under the pre-November 7, 1996 rating criteria, a 30 percent 
evaluation is warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired and where the reliability, 
flexibility and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in definite industrial 
impairment.  A 50 percent evaluation is warranted for PTSD 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Code 9411 (1996).

The revised rating criteria contemplate that a 30 percent 
evaluation is to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  38 C.F.R. § 4.130, Code 9411 (1999) 

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all cases, VA 
must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court held that a 
higher rating under the revised psychiatric rating criteria 
could not be awarded prior to the effective date of the 
change.  See also VAOPGCPREC 11-97 (March 25, 1997).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

There is no indication that there are additional pertinent 
records that have not been obtained.  The veteran has been 
examined and afforded an opportunity to present evidence and 
argument in support of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Also, the RO 
provided the veteran notice of the revised mental disorders 
regulations and provided him the opportunity to present 
further evidence and argument in response.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice.  See Bernard v Brown, 
4 Vet. App. 384 (1993).  

Although the veteran has reported having been fired from 
numerous jobs due to difficulty getting along with other 
employees, which he seems to attribute to PTSD, the record 
does not support that.  Although he has had numerous 
positions, his resume reflects that most ended upon 
completion of contractual employment.  Additionally, when he 
prepared a claim for Social Security disability benefits he 
mentioned a recent back injury and hepatitis/liver disease as 
precluding his employment.  The record also reflects that 
later he attributed employment problems to alcohol abuse and 
difficulty getting along with colleagues.  In any event, the 
veteran has multiple psychiatric diagnoses, along with 
physical disorders, and there is no independent, competent 
evidence that he was fired numerous times due to PTSD. 

The Board first notes that for the period subsequent to 
November 6, 1996, the veteran's PTSD must be evaluated under 
the more favorable of the old and new rating criteria 
pertinent to PTSD; however, prior to November 6, 1996, 
application of the new rating criteria as a basis upon which 
to assign a higher evaluation is prohibited, see Rhodan, 
supra; rather, for that period only the old rating criteria 
will be considered.

The Board notes that words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the Schedule, and that regulations provide that 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1999).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding the assignment of a rating percentage.  
38 C.F.R. §§ 4.2, 4.6 (1999).  The veteran is currently in 
receipt of a 30 percent evaluation for the period December 
22, 1993, to November 6, 1996.  Diagnostic Code 9411, as 
extant prior to November 6, 1996, provides for assignment of 
a 30 percent evaluation where there is "definite" 
impairment, defined as "moderately large in degree" by VA's 
General Counsel.  See VAOPGCPREC 9-93.   

When the veteran was hospitalized in January 1994 seeking 
help for alcohol and cocaine abuse, it was noted that he had 
no past psychiatric history.  As reported, it appears that 
his symptoms of depression, feeling worthless and the like 
had followed the loss of his job due to a back injury and 
then learning that he had hepatitis C, which was thought 
likely to be due to drug abuse.  The hospital report notes 
that the veteran had lost most of his jobs due to alcohol 
abuse and interpersonal problems with colleagues, the nature 
of which was not explained.  As late as the time of 
hospitalization the veteran admitted to having been abusing 
alcohol and cocaine whenever he had the opportunity.  A 
lengthy hospital report reflects that although there was a 
diagnosis of PTSD, the veteran's military history was not 
explored, there is no discussion of PTSD, and there is no 
mention of symptoms such as flashbacks, exaggerated startle 
response, or the like.  Additionally, the diagnosis of PTSD 
was preceded by other psychiatric diagnoses, including 
adjustment disorder and substance abuse induced mood 
disorder, and followed by a diagnosis of polysubstance abuse.  
The GAF assigned at that time was 60.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Thus, the stated GAF in at the time of the 
January 1994 hospitalization does not suggest more than 
moderately large impairment from PTSD, especially since there 
were multiple other disorders which contributed to that 
score.  

Only about a month after his discharge from hospitalization, 
the veteran was examined and expressed various complaints not 
previously noted.  The diagnoses were at that time were PTSD, 
polysubstance dependence in reported remission, and a 
personality disorder.  A GAF score was not given but the 
examiner summarized that the veteran "seemed to have 
significant post-traumatic problems related to his Vietnam 
experiences."  Inasmuch as the 30 percent rating assigned 
under the old criteria contemplated moderately large 
impairment, the Board finds that "significant problems" are 
encompassed by the 30 percent rating.  


While Dr. P, licensed clinical psychologist, assigned a GAF 
of 40 to 60 in his report of March 1994, he also diagnosed 
polysubstance dependence, major depression (single episode), 
and somatoform pain disorder in addition to PTSD.  Thus is 
cannot be concluded that the GAF score of "40-60" given by 
Dr. P., reflected only functioning limited by PTSD.  In any 
event, at that time, the veteran was noted to be 
appropriately dressed and groomed, with normal intellectual 
functioning, no evidence of any memory deficits, and no 
evidence of thought content and/or organizational 
difficulties per se.  There also was no evidence of 
apprehension, anxiety or panic attacks and the veteran did 
not manifest any obsessive-compulsive behaviors.  Although 
Dr. P. indicated that the veteran appeared to be very 
decompensated from an emotional point of view and that he 
would have "extreme difficulty interacting successfully with 
anyone else or doing his job as perhaps would be expected in 
an employment setting," this was not attributed to any one 
of his multiple psychiatric diagnoses.  Therefore, this 
evidence does not show that PTSD resulted in more than 
definite (moderately large) social and industrial impairment. 

When the veteran was hospitalized by the VA in April 1994, 
complaining of poor impulse control, he was again diagnosed 
as having multiple psychiatric diagnoses of which PTSD was 
but one.  In a July 1994 report by Dr. B. for SSA purposes, 
the veteran was noted to have depression and a personality 
disorder in addition to PTSD.  Although Dr. B. indicated that 
the PTSD was manifested by recurrent and intrusive 
recollections of traumatic experiences and that such resulted 
in marked restriction of the veteran's activities and caused 
"marked" difficulty in social functioning, this report does 
not reflect a GAF score and it does not show that any 
manifestations of PTSD resulted in more than definite 
(moderately large) industrial impairment, which is the 
impairment for which compensation is paid. 

In November 1995, the veteran's PTSD symptoms were noted to 
have improved with medication and by March 1996 he was found 
to be "doing much better."  Thus, as of March 1996, his 
PTSD was not shown to cause more than definite social and 
industrial impairment as contemplated under the old rating 
criteria.  

However, on June 20, 1996 the veteran was noted to be 
homicidal and suicidal and to have been extremely enraged for 
the past week.  This evidence suggests impairment from PTSD 
that is considerable rather than only moderately large 
(definite).  Although the veteran's wife felt that his recent 
behavior was due to methadone he was taking, the Board finds 
that at this point the evidence reasonably shows that the old 
criteria for a 50 percent evaluation were met.  However, more 
than considerable impairment due to PTSD alone, without 
consideration of any personality disorder or other 
nonservice-connected psychopathology, was not shown at any 
time prior to November 7, 1996, the effective date of the 
revised rating criteria.  Thus, a rating in excess of 50 
percent under the pre-November 1996 criteria is not 
warranted.  In fact, prior and subsequent to November 7, 
1996, the record shows that the veteran maintained some 
relationship with his spouse and children, as well as with a 
motorcycle club.  Also, the record is consistent in noting 
the absence of any such symptoms as hallucinations, 
delusions, obsessive rituals or other symptoms representing 
any profound retreat from mature behavior.  The employment 
evidence of record, to include the veteran's own reports, is 
further consistent in noting unemployment due to physical 
problems, and not to psychiatric diagnoses.  Thus, neither a 
70 nor a 100 percent evaluation for PTSD is warranted under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

Moreover, the veteran does not meet the criteria for a 70 or 
100 percent evaluation for PTSD under the new criteria for 
the period subsequent to November 7, 1996.  See Rhodan, 
supra.  None of the competent evidence of record reflects 
that the veteran experienced gross impairment in this thought 
processes or communication; again the evidence is consistent 
in noting the absence of any delusions or hallucinations or 
any grossly inappropriate behavior.  The competent evidence 
does 



not show any obsessional rituals interfering with his routine 
activities.  Although the evidence does note some 
circumstantiality of the veteran's speech, at no point has it 
been illogical.  He has not displayed any panic and he has 
maintained his ability for self-care and to function to some 
degree in society.  As to any depression, the veteran has 
repeatedly carried a separated diagnosis of depression.  In 
any event, any depression is not near continuous so as to 
affect his ability to function independently.  Although there 
is evidence to suggest the infliction of self-harm, the 
veteran has denied such and there is no competent evidence of 
any persistent pattern or danger of the veteran hurting 
himself or others.  Nor does the post-November 7, 1996 
evidence show that the veteran has been at any point unable 
to perform his activities of daily living, that his hygiene 
has been neglected, that he is disoriented, or that his 
memory loss extends to the names of close relatives or his 
name or occupation.  As such, the veteran does not meet the 
70 or 100 percent criteria under the new code.

The Board concludes by noting that although this decision 
includes consideration of the Court's holding in Fenderson, 
the veteran has not been prejudiced by such.  The Board has 
evaluated the entire evidence of record in determining that a 
50 percent rating is warranted under the old criteria for the 
specified period prior to 
November 7, 1996, when the rating criteria changed.  The 
Board, in its decision, has considered the propriety of 
further staging the veteran's ratings; however, a review of 
the competent evidence reflects only periodic fluctuations in 
reported and/or demonstrated symptomatology, rather than any 
distinct periods of varying degrees of disability resulting 
from PTSD.  

ORDER

An evaluation in excess of 30 percent for PTSD prior to June 
20, 1996, is denied.  

A 50 percent evaluation for PTSD, for the period from June 
20, 1996, is granted, subject to the laws and regulations 
governing the payment of monetary awards.


An evaluation in excess of 50 percent for PTSD is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

